Poe cuaNto, el peticionario apelante radicó ante la Corte de Distrito de Guayama una petición de hábeas corpus, que fué de-clarada sin lugar;
Por CUANTO, el peticionario apeló para ante este Tribunal y hasta ahora no ha radicado su alegato;
Por Cuanto, el fiscal de esta Corte ha presentado una moción solicitando se desestime el recurso por frívolo;
Por Cuanto, las cuestiones suscitadas en la corte inferior fueron la falta de jurisdicción por parte de dicha corte y la indebida apre-ciación de la prueba;
Por Cuanto, el último fundamento suscitado estaba perfectamente cubierto por la decisión emitida por esta Corte con fecha 7 de mayo ele 1937 en el caso de El Pueblo v. Calderón, 51 D.P.R. 513, en que el aquí peticionario apeló de la sentencia de la corte de distrito de Guayama;
Por Cuanto, leyendo la prueba, de ella -se desprende que los su-cesos tuvieron lugar dentro de la jurisdicción de aquella corte de distrito y que la cuestión de jurisdicción no fué suscitada en dicho recurso;
Por Cuanto, un hábeas corpus no puede servir los fines de una apelación.
Por tanto, se desestima la apelación por frívola.
El Juez Asociado Sr. Córdova Dávila no intervino.